[Cite as Wright v. Suttles, 2022-Ohio-2975.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 CRAIG WRIGHT                                        :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 2022-CA-33
                                                     :
 v.                                                  :   Trial Court Case No. 2018-CV-559
                                                     :
 CLAYTON SUTTLES, et al.                             :   (Civil Appeal from
                                                     :   Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                            Rendered on the 26th day of August, 2022.

                                                ...........

TODD E. BRYANT, Atty. Reg. No. 0072738, 400 East Fifth Street, Suite C, Dayton, Ohio
45402
      Attorney for Plaintiff-Appellee

JAMES N. GRIFFIN, Atty. Reg. No. 0015917, 2071 North Bechtle Avenue, #213,
Springfield, Ohio 45504
      Attorney for Defendant-Appellant

                                               .............

LEWIS, J.
                                                                                              -2-


        {¶ 1} Defendant-Appellant Clayton Suttles appeals from a judgment of the Clark

County Court of Common Pleas in favor of Plaintiff-Appellee Craig Wright. According to

Suttles, the trial court failed to conduct an independent review of the magistrate’s

decision. For the reasons stated below, we affirm the judgment of the trial court.



   I.      Facts and Course of Proceedings

        {¶ 2} Suttles and Wright are cousins who, before 2018, were on good terms with

each other. But tensions heightened between the cousins due to statements made

about Wright’s father. Subsequently, a dispute arose between Suttles and Wright over

whether or not Suttles would return two trucks owned by Wright that were parked on

Suttles’s property.

        {¶ 3} On October 12, 2018, Suttles’s attorney sent Wright a letter demanding

$12,000 for repair work Suttles had allegedly performed on the two trucks. On October

30, 2018, Wright filed an action against Suttles in the trial court, raising claims for replevin,

violations of the Consumer Sales Practices Act, unjust enrichment, and conversion.

Wright sought liquidated damages of three times the value of his two trucks pursuant to

R.C. 2307.60 and 2307.61. Suttles filed a counterclaim seeking $12,000 for expenses

incurred and labor performed on the trucks.

        {¶ 4} Wright filed a motion and affidavit for an order of possession of property

pursuant to R.C. 2737.03. Following a hearing, the magistrate granted Wright’s motion

and issued a separate order of possession of personal property. Suttles filed objections

to the magistrate’s decision. The trial court overruled the objections and ordered that
                                                                                          -3-


Wright “shall be awarded possession of the above-described trucks during the pendency

of this action by virtue of its replevin action.” Apparently, the trucks were not returned to

Wright despite the trial court’s order.

       {¶ 5} A trial on Wright’s remaining claims and Suttles’s counterclaim was held on

March 5, 2020, before a magistrate. Wright and Suttles testified at the hearing. They

had markedly different versions of the events that led to the lawsuit. Wright testified that

he ran a tree service and that Suttles was involved in similar work. March 5, 2020 Trial

Tr. p. 8, 26. Wright had his black pickup truck towed to Suttles’s property in August 2018.

Id. at 9-10. The truck was towed there because it had a blown motor, and Suttles and

his dad had many tools there that would allow Wright to work on repairing the truck.

There was no discussion of paying Suttles anything for the use of his tools. Id. at 10-11.

Wright paid $350 to part of Suttles’s work crew to work on the black truck, but they only

took off the front of the truck. Id. at 11. Wright bought a motor from an old ambulance

to switch out with the motor in the black truck, but the ambulance motor was never put

into the truck. Id. at 12-13.

       {¶ 6} Suttles came to Wright’s house in September 2018 and borrowed his line

truck. Id. at 8-10. According to Wright, Suttles needed the truck for his business. Id.

at 8-10, 66. At some point there was an argument between Suttles and Wright that led

Suttles to tell Wright that Wright could not come onto Suttles’s property anymore. Id. at

13-14. At the time of trial, Wright still had not regained possession of the two trucks,

despite the trial court’s previous order directing Suttles to return the trucks, because he

did not have the keys to the trucks. Id. at 14-15. Wright testified that his line truck was
                                                                                            -4-


worth $12,000 and his black truck was worth $10,000. Id. at 18-19. He also stated that

the work of his business slowed down without the use of his two trucks. Id. at 20.

       {¶ 7} Suttles disagreed with Wright’s version of events.        According to Suttles,

Wright brought the black truck onto Suttles’s property by April 2017 and asked Suttles to

replace the transmission and the engine with parts from an old ambulance. Id. at 22-23,

30, 34-35. Wright paid Suttles $500 for the ambulance and $1,500 for the transmission

work on the black truck. Id. at 50. Wright eventually hauled away the ambulance,

including its motor, and took some tires off the black truck for use with another truck. Id.

at 34-35. But the black truck was left on Suttles’s property. Id. at 35.

       {¶ 8} Wright asked Suttles to replace or adjust the clutch and repair the brakes on

the line truck in September 2018. Id. at 31-32, 49. Suttles opined that the line truck

needed brake work, but the clutch seemed fine. Id. at 49. Suttles testified that he never

used the black truck or the line truck for work. Id. at 51-52. Also, Suttles stated that he

paid $6,500 for a yellow truck in order to get the parts he needed to repair the line truck’s

transmission and engine. Id. at 46-47. The entire yellow truck was used for parts on

the line truck or hauled away by Wright, except for the hood of the truck. Id. at 51.

       {¶ 9} Suttles did not have copies of any bills or receipts for the purchase of the

ambulance and the yellow truck, but he did have the titles to the ambulance and the yellow

truck. Id. at 56-59. Suttles stated that he wanted to be reimbursed $6,500 for the yellow

truck and $2,000 for the ambulance. Id. at 54. Suttles submitted a copy of an October

12, 2018 letter his attorney sent to Wright demanding $12,000 for repairs to the two trucks.

Suttles testified that he told Wright that the trucks would not be returned to him until Wright
                                                                                         -5-


paid the $12,000. Id. at 59-60. According to Suttles, the black truck was dilapidated

from sitting on his property for almost three years and he would not trust driving the line

truck down the road given its current condition of just sitting there and needing brake

work. Id. at 33-34.

         {¶ 10} The magistrate issued a decision on May 10, 2021, awarding Wright

$66,000 plus interest and costs and granting him the permanent right to possession of

the black truck and the line truck. Specifically, the magistrate found in Wright’s favor on

all of the claims except for the claim under the Consumer Sales Protection Act. Suttles

filed objections to the magistrate’s decision. On April 7, 2022, the trial court overruled

the objections and granted judgment against Suttles in the amount of $66,000 plus

interest and costs. The trial court also ordered Suttles to turn over the two trucks to

Wright and concluded that “[t]he Sheriff of Clark County is hereby authorized pursuant to

statute to deliver possession of the collateral to [Wright].” Suttles filed a timely appeal

from this judgment.



   II.      Suttles Has Not Shown That The Trial Court Failed To Independently Review

            The Magistrate’s Decision

         {¶ 11} Suttles’s sole assignment of error states:

               THE TRIAL COURT ERRED IN ADOPTING THE MAGISTRATE’S

         DECISION WITHOUT INDEPENDENTLY REVIEWING WHETHER THE

         MAGISTRATE PROPERLY DETERMINED THE FACTUAL ISSUES AND

         APPROPRIATELY APPLIED THE LAW.
                                                                                         -6-


       {¶ 12} Suttles contends that the trial court “did what another appellate court said

cannot be done. The court deferred to the decision of the magistrate without undertaking

a review.” Suttles’s Appellate Brief, p. 2. According to Suttles, “[i]t was obvious that the

review was cursory at best.” Id. at 1.

       {¶ 13} Wright responds that Suttles “has not even attempted to affirmatively

demonstrate that the Trial Court failed to conduct an independent analysis” and had “not

argued which findings or conclusions were incorrect” or pointed to anything in the record

to indicate any substantive errors. Wright’s Appellate Brief, p. 4-5.

       {¶ 14} Civ.R. 53(D)(4)(b) provides: “Whether or not objections are timely filed, a

court may adopt or reject a magistrate's decision in whole or in part, with or without

modification. A court may hear a previously-referred matter, take additional evidence, or

return a matter to a magistrate.” Further, Civ.R. 53(D)(4(d) provides, in part: “If one or

more objections to a magistrate's decision are timely filed, the court shall rule on those

objections. In ruling on objections, the court shall undertake an independent review as

to the objected matters to ascertain that the magistrate has properly determined the

factual issues and appropriately applied the law.”

       {¶ 15} “[A]n appellate court presumes the trial court conducted an independent

review of the magistrate's decision unless the appellant affirmatively shows that the trial

court failed to conduct an independent analysis.” (Citations omitted.) Cuyahoga Hts. v.

Ram Supply Chain, L.L.C., 8th Dist. Cuyahoga Nos. 209565 and 109566, 2021-Ohio-315,

¶ 13. “The fact that the trial court adopted the magistrate's decision does not, by itself,

prove that the court did not exercise its independent judgment.” (Citation omitted.) Id.
                                                                                            -7-


at ¶ 14. “[T]he trial court is not required to ‘comment or reference’ any portion of the

record in undertaking its independent review of the record.” Ernsberger v. Ernsberger,

8th Dist. Cuyahoga No. 100675, 2014-Ohio-4470, ¶ 21, citing Pietrantano v. Pietrantano,

12th Dist. Warren No. CA 2013-01-002, 2013-Ohio-4330, ¶ 18. “Although it may be best

practice for the trial court to explain its reason for adopting the magistrate's decision, such

a practice is not required.” Ram Supply at ¶ 14, citing Millers v. Kasnett, 2015-Ohio-298,

26 N.E.3d 915, ¶ 21 (8th Dist.).

       {¶ 16} In her May 10, 2021 decision, the magistrate summarized all of the evidence

of record and addressed each of the claims at issue. It is clear from the magistrate’s

decision that she credited the testimony of Wright over the testimony of Suttles. Wright’s

version of events supported the findings of fact and conclusions of laws contained in the

magistrate’s decision.

       {¶ 17} In its April 7, 2022 Judgment Entry, the trial court initially noted its duty to

conduct an independent, de novo review of the magistrate’s report. The court then

stated the following;

              The Court having reviewed the record, the transcripts provided, the

       Magistrate’s decision, and the written arguments of the parties, hereby

       accepts the Magistrate’s findings of fact and conclusions of law upon which

       she based her decision and incorporates them in this judgment.

April 7, 2022 Judgment Entry, p. 1.

       {¶ 18} The magistrate clearly credited the testimony of Wright over the testimony

of Suttles in finding that Suttles had converted Wright’s property and was responsible for
                                                                                           -8-


$66,000 in damages.       The trial court adopted the magistrate’s findings of fact and

conclusions of law. We defer to the trial court's assessment of the credibility of the

witnesses.

       {¶ 19} Suttles has not affirmatively shown that the trial court failed to conduct an

independent analysis of the magistrate’s decision. Rather, the trial court specifically

acknowledged its duty to conduct an independent review before it adopted the

magistrate’s findings of fact and conclusions of law. This is not the case of a trial court

simply rubber-stamping a decision of the magistrate without any acknowledgment of the

trial court’s duty to conduct an independent review.

       {¶ 20} Suttles cites Becher v. Becher, 8th Dist. Cuyahoga No. 108472, 2020-Ohio-

669, in support of his contention that the trial court did not conduct an independent review

of the magistrate’s decision. But that case is inapposite. In Becher, the magistrate

presided over a final divorce hearing. Id. at ¶ 27. Rather than issuing a magistrate’s

decision after the final hearing, the parties received a “judgment entry” that was signed

by both the trial court and the magistrate. Id. at ¶ 28. Therefore, the judgment entry

received by the parties deprived them of an opportunity to object. Id. at ¶ 30. Unlike in

Becher, the magistrate in the present case issued a decision, and Suttles had an

opportunity to file objections, which he did. Further, the trial court here, unlike in Becher,

specifically noted its obligation to conduct an independent review of the record; absent

evidence to the contrary, we presume that it did just that.

       {¶ 21} Finally, Suttles does not identify what findings of fact or conclusions of law

were erroneous in the trial court’s judgment. App.R. 16(A)(3) requires Suttles to include
                                                                                           -9-


in his appellate brief “[a] statement of the assignments of error presented for review, with

reference to the place in the record where each error is reflected.” We note that the last

sentence of Suttles’s appellate brief states: “In the instant case the court when reviewing

the objections and decision did not specifically rule on the magistrate’s authority to

ordering [sic] the county sheriff to replevin property in another county, outside the

jurisdiction of the court and sheriff.” Suttles’s Appellate Brief, p. 2. It is unclear whether

Suttles is contending in this sentence that venue was improper or that the magistrate and

trial court exceeded their authority by ordering replevin of the vehicle.

       {¶ 22} Arguably, venue in Clark County could have been found improper in this

case, because the testimony at the replevin hearing and the trial established that Wright

lived in Champaign County and Suttles lived in Miami County. There seemed to be some

confusion regarding this at trial, because Suttles has a New Carlisle address and New

Carlisle is largely located in Clark County. But improper venue is a defense that is

waivable if it is not raised by motion or in a responsive pleading. Civ.R. 12(H)(1). In

paragraph 2 of his complaint, Wright alleged that Suttles lived in Clark County. In his

answer, Suttles admitted the allegations contained in paragraph 2 of Wright’s complaint.

Further, Suttles did not raise any improper venue defense in his answer. Therefore,

Suttles has waived any defense of improper venue. Civ.R. 12(H)(1).

       {¶ 23} If we were to construe the final sentence of Suttles’s brief as a contention

that the trial court exceeded its authority, rather than as a contention that venue was

improper, we still would not find reversible error. At most, Suttles seems to take issue

with the idea that a sheriff in Clark County could travel into Miami County to retrieve
                                                                                            -10-


possession of personal property pursuant to an order issued by a Clark County Common

Pleas Court. But even if we were to presume that the Clark County Sheriff could not

execute the judgment without the assistance of the Miami County Sheriff, this goes to the

proper execution of the replevin portion of the judgment rather than the validity of the

judgment itself. Finally, Suttles fails to cite any authority in support of the last sentence

of his brief.

          {¶ 24} Suttles has failed to demonstrate any reversible error.       Therefore, the

assignment of error is overruled.



   III.      Conclusion

          {¶ 25} Having overruled the sole assignment of error, the judgment of the trial court

is affirmed.

                                        .............



DONOVAN, J. and WELBAUM, J., concur.


Copies sent to:

Todd E. Bryant
James N. Griffin
Hon. Richard J. O’Neill